Citation Nr: 0533497	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Entitlement to an effective date prior to November 1, 2000 
for the grant of entitlement to dependency and indemnity 
compensation. 


REPRESENTATION

Appellant represented by:	Garnet E. Norwood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to January 
1993.  The appellant is the veteran's surviving parent. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted entitlement to 
dependency and indemnity compensation, effective November 1, 
2000.  The appellant filed a timely appeal with respect to 
the effective date of the grant.  

In November 2003, the appellant appeared before the 
undersigned Veterans Law Judge in a hearing at the RO to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

FINDINGS OF FACT

1.  The RO received the appellant's formal application for 
dependency and indemnity compensation (DIC) in October 2000.

2.  The RO granted entitlement to DIC benefits by decision 
dated in October 2001, effective November 1, 2000.

3.  There is nothing in the record prior to October 2000 that 
could be construed as an informal claim for DIC benefits.

CONCLUSION OF LAW

The criteria for an effective date prior to November 1, 2000, 
for an award of dependency and indemnity compensation, have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5110 (West 2002);  
38 C.F.R. §§ 3.152, 3.400 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from an 
original claim for dependency and indemnity compensation 
(DIC).  In this context, the Board notes that a substantially 
complete application was received in October 2000, and 
adjudicated in October 2001, without proper notice.  During 
the course of the appeal, however, in September 2004, the AOJ 
provided notice to the appellant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate the claim for an earlier effective date for DIC 
benefits; information and evidence that VA would seek to 
provide; and information and evidence that the appellant was 
expected to provide.  The appellant was instructed to submit 
any evidence in her possession that pertained to her claim.  
In November 2004, the AOJ readjudicated the claim based on 
all the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the September 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).
Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the appellant 
with respect to her claim.  In the circumstances of this 
case, additional efforts to assist her in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant.

Earlier Effective Dates

The effective date of an award of dependency and indemnity 
compensation based on original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for death benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.152(a).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

The appellant does not dispute that the first formal claim 
she submitted was dated in October 2000.  She contends, 
however, that immediately following her son's death in 
January 1993, she attempted to seek benefits from VA, but was 
never put in contact with the appropriate office, and 
therefore never received the requisite application form.  In 
support of this, she has submitted a copy of the notice she 
received from the Department of the Army regarding the steps 
to be taken to secure the personal effects of her son.  
Several phone numbers are handwritten on this letter, to 
include those needed to reach VA insurance customer service, 
VA vocational rehabilitation offices, casualty reporting 
services, and the National Personnel Records Center.  The 
appellant testified in her hearing before the undersigned 
that she was attempting to contact various sources for 
benefits stemming from her son's military service, but was 
continually instructed to call a different number.  She now 
asserts that the effective date should be January 1993, when 
she first attempted to seek benefits.

The Board has reviewed the record and finds no correspondence 
from the appellant that could be construed as an informal 
claim, prior to her October 2000 formal application.  
Although she has testified credibly as to her efforts in 1993 
in attempting to contact the appropriate agencies for 
benefits, it was still her responsibility to alert VA that 
she wanted to file a claim.  VA was under no obligation to 
seek her out and send her an application for death benefits.  
See Marrero v. Gober, 14 Vet.App. 80, 82 (2000), citing 38 
C.F.R. § 3.150(a) ("Upon request made in person or in 
writing by any person applying for benefits under the laws 
administered by [VA], the appropriate application form will 
be furnished") emphasis added.  While the Board sympathizes 
with the appellant, an earlier effective date is not 
allowable under the law.  

As a final note, the Board observes that along with the 
formal VA claim submitted in October 2000, the appellant also 
submitted a Social Security Administration (SSA) Application 
for Survivors Benefits.  This application was unsigned and 
undated.  A SSA inquiry revealed that the only assistance the 
appellant receives from SSA is Supplementary Medical 
Insurance (SMI) through Medicare, which began in January 
1997.  There is no indication, from the appellant or the 
file, that an SSA application for survivors benefits was 
filed prior to October 2000.  If one was, the date of that 
filing could be considered the date of her original claim to 
VA.  See 38 C.F.R. § 3.153 (2005).  However, absent such 
proof, an earlier effective date cannot be granted on this 
basis.


ORDER

An effective date prior to November 1, 2000, for the grant of 
entitlement to dependency and indemnity compensation, is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


